 



Exhibit 10.8
(CA LOGO) [y21846y2184600.gif]
CA, Inc.
Incentive Stock Option Certificate

         
 
Name of Option Holder
 
 
EMPLID    

     
Option Number
  Option
Total Number of Shares Granted
  **Total Granted**
Option Date
  Option Date
Exercise Price Per Share
  Ex Price

INCENTIVE STOCK OPTION granted by CA, Inc., a Delaware corporation, (the
“Company”) to the above-named option holder (the “Optionee”), an employee of the
Company or one of its subsidiaries, pursuant to the CA, Inc. 2002 Incentive
Plan, amended and restated effective as of May 20, 2005 (the “Plan”), the terms
of which are incorporated herein by reference and which, in the event of any
conflict, shall control over the terms contained herein.

1.   Grant and Vesting Option       Subject to the vesting schedule below, the
Company hereby grants to the Optionee an option to purchase on the terms herein
provided a total of the number of shares of common stock, $.10 par value, of the
Company set forth above, at an exercise price per share as set forth above.    
  This option may be exercised only with respect to the portion thereof that is
vested. The Optionee’s option to exercise this option shall become vested in
annual increments on the anniversary dates of the granting of this option
according to the following vesting schedule:

          Percentage (%) of Option Shares With Respect to Which Anniversary Date
  Optionee Has a Vested Option to Exercise
[____]
  [____]%
[____]
  [____]%
[____]
  [____]%

Vested options shall be calculated only in terms of full years (for example,
from one anniversary date to the next) and no partial vesting credit shall be
given for partial years of employment.
This option shall expire and shall not be exercisable after the expiration of
ten (10) years from the date it is granted.

2.   Stock to be Delivered       Stock to be delivered upon the exercise of this
option may constitute an original issue of authorized stock or may consist of
treasury stock.   3.   Exercise of Option       Each election to exercise this
option shall be made by delivering to the Company or its agent a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds with respect
to the portion of shares to be acquired upon exercise. Exercise of this option
will not be permitted if the Company determines, in its sole and absolute
discretion, that issuance of shares at that time could violate any law or
regulation.       In the event an option is exercised by the executor or
administrator of a deceased Optionee, or by the person or persons to whom the
option has been transferred by the Optionee’s will or the applicable laws of
descent and distribution, the Company shall be under no obligation to deliver
stock there under unless and until the Company is satisfied that the person or
persons exercising the option is or are the duly appointed executor(s) or
administrator(s) of the deceased Optionee or the person to whom the option has
been transferred by the Optionee’s will or by the applicable laws of descent and
distribution.

 



--------------------------------------------------------------------------------



 



4.   Payment for and Delivery of Stock       Payment in full by cash, certified
check, bank draft, wire transfer or postal or express money order shall be made
for all shares for which this option is exercised at the time of such exercise,
and no shares shall be delivered until such payment is made.      
Alternatively, payment may be made by (i) delivering to the Company a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds with respect
to the portion of the shares to be acquired upon exercise having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
exercise price being so paid, (ii) tendering to the Company (by physical
delivery or by attestation) certificates representing shares of outstanding
common stock, par value $.10, of the Company that have been held by the Optionee
for at least six months prior to exercise, having a Fair Market Value on the day
prior to the date of exercise equal to the applicable portion of the exercise
price being so paid, together with stock powers duly executed and with signature
guaranteed; or (iii) any combination of the foregoing. Notwithstanding the
foregoing, a form of payment will not be available if the Company determines, in
its sole and absolute discretion, that such form of payment could violate any
law or regulation.       The Company shall not be obligated to deliver any stock
unless and until (i) satisfactory arrangements have been made with the Company
for the payment of any applicable tax withholding obligations, (ii) all
applicable federal and state laws and regulations have been complied with,
(iii) in the event the outstanding common stock is at the time listed upon any
stock exchange, the             shares to be delivered have been listed, or
authorized to be listed upon official notice of issuance upon the exchanges
where it is listed, and (iv) all legal matters in connection with the issuance
and delivery of the shares have been approved by counsel of the Company. The
Optionee shall have no rights of a stockholder until the stock is actually
delivered to him.   5.   Recovery and Reimbursement of Option Gain       The
Company shall have the right to recover, or receive reimbursement for, any
compensation or profit realized by the exercise of this option or by the
disposition of any option shares to the extent that the Company has such a right
of recovery or reimbursement under applicable securities laws.   6.  
Nontransferability of Option       This option may not be transferred by the
Optionee otherwise than by will or the laws of descent and distribution, and
during the Optionee’s lifetime this option may be exercised only by the
Optionee.   7.   Termination of Employment       Upon termination of employment,
other than termination of employment by reason of (i) Retirement, as defined in
the Plan, (ii) disability, or (iii) death, any portion of this option that has
not become vested as of the date of termination shall immediately terminate and
any portion of this option that has already vested as of such date shall
terminate thirty (30) days after termination of employment or the expiration
date of the option, whichever occurs first.   8.   Retirement       In the event
of the Optionee’s Retirement, as defined in the Plan, from the employ of Company
or any subsidiary, any portion of this option that has not become vested as of
the date of Retirement shall immediately terminate and any portion of this
option that has already vested as of such date shall terminate one (1) year
after such retirement or on the expiration date of the option, whichever occurs
first.   9.   Disability       In the event of termination of employment of the
Optionee because of disability, any unexercised portion of this option held by
the Optionee at the date of such termination (vested and unvested) will
immediately become exercisable in full and will remain exercisable by the
Optionee for a period of one (1) year or the remaining term of the option,
whichever is shorter.   10.   Death       If an Optionee dies while employed by
the Company, any unexercised portion of this option held by the Optionee at his
date of death (vested and unvested) will immediately become exercisable in full
and will remain exercisable by the estate of the deceased Optionee or the person
given authority to exercise his options by his will or by operation of law for a
period of one (1) year or the remaining term of the options, whichever is
shorter.   11.   Changes In Stock       In the event of any stock split, reverse
stock split, dividend or other distribution (whether in the form of cash,
shares, other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of shares or other securities, the issuance
of warrants or other rights to purchase shares or other securities, or other
similar corporate transaction or event, the number and kind of shares of stock
of the Company covered by this option, the option price and other relevant
provisions may be appropriately adjusted by the Compensation and Human Resource
Committee, in its discretion, to the extent necessary to prevent dilution or
enlargement of the benefits or potential benefits intended to be provided by
this option. Any such determinations and adjustments made by the Compensation
and Human Resource Committee shall be binding on all persons. In the event of
(i) a consolidation or merger in which the Company is not the surviving
corporation, (ii) a consolidation or merger in which the Company is the
surviving corporation but holders of shares receive securities or another
corporation, or (iii) a sale of substantially all of

 



--------------------------------------------------------------------------------



 



    the Company’s assets (as an entirety) or capital stock to another person,
this option shall be deemed to apply to the equivalent amount of securities,
cash or other property that is received by Company stockholders in exchange for
their Company shares pursuant to such transaction; provided, however, that the
Compensation and Human Resource Committee may, in its discretion, either (i)
provide, upon written notice to the Optionee, that this option shall terminate
as of the date specified in such notice (in which case the Compensation and
Human Resource Committee may, but does not have to, accelerate the vesting of
any portion of this option that has not already vested as of the date such
notice is provided to the Optionee), or (ii) cancel this option and in
consideration of such cancellation pay to the Optionee an amount in cash with
respect to each share then remaining under the option equal to the difference
between the Fair Market Value of such share on the date of cancellation (or, if
greater, the per share value of the consideration received by Company
stockholders as a result of the merger, consolidation, reorganization or sale)
and the per share exercise price of the option.   12.   Continuance of
Employment       This option shall not be deemed to obligate the Company or any
subsidiary to retain the Optionee in its employ for any period.   13.  
Provisions of the Plan and Section 422 of the Internal Revenue Code       This
certificate incorporates by reference the terms of the Plan and of Section 422
of the Internal Revenue Code of 1986, as amended, and is subject to the
provision thereof. The Plan and the options granted pursuant to this certificate
are intended to comply with Section 422 of the Internal Revenue Code of 1986, as
amended, and all of the regulations issued pursuant thereto. This certificate
shall be construed in accordance with the Plan, said Section 422 and the
regulations issued there under and any provision of this certificate held to be
inconsistent therewith shall be severable and of no force or effect.   14.  
Incorporation by Reference of Employment Agreement       Notwithstanding any of
the foregoing, this stock option grant shall be subject to the applicable terms
and conditions of the Employment Agreement entered into by and between CA, Inc.
and the Optionee, dated as of [                    ], which are incorporated
herein by reference.       IN WITNESS WHEREOF, CA, Inc. has caused this
certificate to be executed by the President and CEO. This option is granted at
the Company’s principal executive office, One CA Plaza, Islandia, New York
11749, on the date stated above.

CA, Inc.

         
By
       
 
 
 
   

 